DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 29-46 are objected to because of the following informalities:  
In line 1 of claims 29-46, “An automatic injection device according to claim” should read as “The automatic injection device according to claim”.  
In line 3 of claim 31, the limitation “non-penefration” should read as “non-penetration”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 30-31, 36-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 21 recites the limitation “mutually locked” in line 6. It is unclear limitation as it is not defined in the specification. For the purpose of examination, the examiner will interpret the limitation as “locked”.
Claim 21 recites the limitation “a needle guard adapted for positioning with respect to said syringe and with respect to said housing element in a mutually locked needle guarding orientation, whereby displacement of said needle guard in a first direction relative to said housing is prevented by engagement of said needle guard with said syringe and displacement of said needle guard in a second direction relative to said housing, opposite to said first direction, is prevented by engagement of said needle guard with said housing element” in liens 5-9. It is unclear limitation if the needle guard is locked in both directions at once or it can be locked separately, in first direction at position 1 and in second direction at positon 2. For the purpose of interpretation, the examiner will interpret the limitation as the needle guard is configured to be locked in both directions at once. The applicant is asked to use clearer language such as “proximal direction” or “distal direction” and further define locked situations.
Claim 30 recites “	a non-penetration position to a penetration position” in line 5. It is not clear if these are referring to limitation in claim 27 lines 8-9 or these limitation are new limitation. For the purpose of examination the examiner will interpret these are referring to the limitation in claim 27.

Claim 31 recites “	a non-penefration position to a penetration position” in line 3. It is not clear if these are referring to limitation in claim 27 lines 8-9 or these limitation are new limitation. For the purpose of examination the examiner will interpret these are referring to the limitation in claim 27.
Claim 36 recites the limitation “mutually locked” in line 2. It is unclear limitation as it is not defined in the specification. For the purpose of examination, the examiner will interpret the limitation as “locked”.
Claim 37 recites the limitation “mutually locked” in line 3. It is unclear limitation as it is not defined in the specification. For the purpose of examination, the examiner will interpret the limitation as “locked”.
Claim 37 recites the limitation “a needle guard adapted for positioning with respect to said syringe and with respect to said housing element in a mutually locked needle guarding orientation, whereby displacement of said needle guard in a first direction relative to said housing is prevented by engagement of said needle guard with said syringe and displacement of said needle guard in a second direction relative to said housing, opposite to said first direction, is prevented by engagement of said needle guard with said housing element” in liens 1-7 It is unclear limitation if the needle guard is locked in both directions at once or it can be locked separately, in first direction at position 1 and in second direction at positon 2. For the purpose of interpretation, the examiner will interpret the limitation as the needle guard is configured to be locked in both directions at once. The applicant is asked to use clearer language such as “proximal direction” or “distal direction” and further define locked situations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 27, 29-46 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bitdinger et al. (US 5,478,316, “Bitdinger”). 
Re Claim 21, Bitdinger discloses an automatic injection device (10, Figs. 1-8, abstract), comprising: a housing element (12, 14); at least one resilient element (68, 56, Fig.4) arranged to be located within said housing element (Fig. 4); a syringe ( 30, 38); and a needle guard  (sleeve 28) adapted for positioning with respect to said syringe (Fig. 8) and with respect to said housing element in a mutually locked needle guarding orientation (Fig. 8), whereby displacement of said needle guard in a first direction (forward direction) relative to said housing is prevented by engagement of said needle guard with said syringe (Fig. 8, Col. 6, lines 22-36 disclose that upon completion of the injection procedure, the guard 28 will releasably locked as its rear portion is butting against the flange 42 and plug 24a-c of syringe) and displacement of said needle guard in a second direction relative to said housing, opposite to said first direction, is prevented by engagement of said needle guard with said housing element (due to 14a in Fig. 8, Col.6, lines 22-36).
Re claim 27, Bitdinger discloses an automatic injection device (10, Figs. 1-8, abstract) comprising: a housing element (12, 14); at least one resilient element arranged to be located within said housing element (68, 56, Fig. 4); a syringe (30, 38 including at least one syringe piston (32); a plunger (58) operative to selectably drive said at least one syringe piston in axial motion relative to said housing element (Figs. 5-8); and a selectable driving element (46, 66, 48) adapted, when actuated, to be driven by said at least one resilient element (56) for initially displacing said syringe relative to said housing element from a non-penetration position (Fig. 4) to a penetration position (Fig. 7) and at least partially coincidentally therewith engaging said plunger (Fig.7-8).
Re claim 29, Bitdinger discloses a needle guard (sleeve, 28) adapted for selectable positioning with respect to said housing element (Fig. 4-Fig. 8). 
Re claim 30, Bitdinger discloses a needle guard (sleeve 28) adapted for selectable positioning with respect to said housing element (Fig. 4-Fig. 8); and wherein said selectable driving element adapted, when actuated, to be driven for displacing said syringe relative to said housing element from a non-penetration position (Fig. 4) to a penetration position (Fig. 7), said needle guard being operative to permit displacing said syringe relative to said housing element from said non-penetration position to said penetration position (Fig. 4, Fig. 7, Col. 4, lines 45-52, Col. 4, line 61-Col. 5, line 4).  
Re claim 31, Bitdinger discloses said selectable driving element (46, 66, 48) adapted, when actuated, for displacing said syringe relative to said housing element from a non-penefration position (Fig. 4) to a penetration position (Fig. 8), and wherein said needle guard being operative to permit actuation of said selectable driving element for displacing said syringe relative to said housing element from said non- penetration position  (Fig. 4) to said penetration position (Fig. 7, Col. 5, line 51-Col. 6, line 15).  
Re claim 32, Bitdinger discloses a needle guard (28) adapted for selectable positioning (Fig. 4, Fig. 6, Fig. 8, these are at least some selectable positons) with respect to said housing element and wherein said selectable driving element is also operative for displacing said needle guard into a needle guarding position (Fig. 8, Col. 4, lines 45-52, Col. 4, line 61-Col. 5, line 4).
Re claim 33, Bitdinger discloses selectable driving element is also operative when actuated, following suitable displacement of said needle guard relative to said housing element and resulting displacement of said syringe relative to said housing element from said non-penetration position (Fig. 4) to said penetration position (Fig. 7), to be driven by said at least one resilient element for displacing (56) said at least one syringe piston in said syringe to effect drug delivery (Fig. 6-Fig. 7, Col. 4, lines 45-52, Col. 4, line 61-Col. 5, line 4).  
Re claim 34, Bitdinger discloses a motion damper (40, spring work as motion damper) operative to limit impact on said syringe produced by motion of said selectable driving element ( spring 40 is between the syringe and sleeve 28, Col. 3, line 52-60).  
Re claim 35, Bitdinger discloses said motion damper is operative to limit impact on said at least one syringe piston produced by motion of said selectable driving element (the spring 40 will reduce the impact by the syringe prison and spring 56, Figs. 6-7, Col. 3, line 52-60). 
Re claim 36, Bitdinger discloses a needle guard is adapted for positioning with respect to said syringe in a mutually locked orientation (Fig. 8, Col. 6, lines 22-36 disclose that upon completion of the injection procedure, the guard 28 will releasably locked as its rear portion is butting against the flange 42 and plug 24a-c of syringe), whereby displacement of said needle guard relative to said housing requires corresponding displacement of said syringe (the guard 28 will releasably locked as its rear portion is butting against the flange 42 and plug 24a-c of syringe).  
Re claim 37, Bitdinger discloses a needle guard (28) adapted for positioning with respect to said syringe and with respect to said housing element in a mutually locked needle guarding orientation (Fig. 8, Col. 6, lines 22-36 disclose that upon completion of the injection procedure, the guard 28 will releasably locked as its rear portion is butting against the flange 42and plug 24a-c of syringe), whereby displacement of said needle guard in a first direction relative to said housing is prevented by engagement of said needle guard with said syringe and displacement of said needle guard in a second direction relative to said housing, opposite to said first direction, is prevented by engagement of said needle guard with said housing element (the guard 28 will releasably locked as its rear portion is butting against the flange 42and plug 24a-c of syringe and locked due to 14a in Fig. 8, Col. 6, lines 22-35).
Re claim 38, Bitdinger discloses a selectable driving element (46, 66, 48) adapted, when actuated, to be driven by said at least one resilient element (56) for initially displacing said syringe relative to said housing element from a non-penetration position (Fig. 4) to a penetration position (Fig. 7, Col. 4, lines 40-60).
Re claim 39, Bitdinger discloses said syringe including at least one syringe piston (32).  
Re claim 40, Bitdinger discloses a selectable driving element (46, 66, 48) adapted, when actuated, to be driven by said at least one resilient element (56) for initially displacing said syringe relative to said housing element from a non-penetration position (Fig. 4) to a penetration position (Fig. 7) and thereafter displacing said at least one syringe piston in said syringe to effect drug delivery (Fig. 7) and displacing said needle guard into a needle guarding position (Fig. 8).  
Re claim 41, Bitdinger discloses wherein said selectable driving element is also operative for displacing said needle guard into a needle guarding position (Fig. 8).  
Re claim 42, Bitdinger discloses wherein said needle guard being operative to permit actuation of said selectable driving element for displacing said syringe relative to said housing element from said non-penetration position (Fig. 4) to said penetration position (Fig. 7).  
Re claim 43, Bitdinger discloses wherein said selectable driving element is also operative when actuated, following suitable displacement of said needle guard relative to said housing element and resulting displacement of said syringe relative to said housing element from said non-penetration position (Fig. 4) to said penetration position (Fig. 7), to be driven by said at least one resilient element for displacing said at least one syringe piston in said syringe to effect drug delivery (Fig. 7, Col. 5, line 60 – Col. 6 line 7).  
Re claim 44, Bitdinger discloses also comprising a motion damper (40) operative to limit impact on said syringe produced by motion of said selectable driving element (spring 40 is between the syringe and sleeve 28, Col. 3, line 52-60).  
Re claim 45, Bitdinger discloses a plunger (58) operative for displacing said at least one syringe piston in axial motion relative to said housing element (Fig. 4 to Fig. 7).  
Re claim 46, Bitdinger discloses said selectable driving element adapted, when actuated, to be driven by said at least one resilient element  (56) for initially displacing said syringe relative to said housing element from said non-penetration position (Fig. 4) to said penetration position  (Fig. 7) and at least partially coincidentally therewith engaging said plunger (Fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783